United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-4116
                                   ___________

Curtis Vincent,                      *
                                     *
             Appellant,              *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Kenneth S. Apfel, Commissioner,      * Eastern District of Arkansas
Social Security Administration,      *
                                     *
             Appellee.               *
                                ___________

                          Submitted: May 14, 2001

                               Filed: August 30, 2001
                                   ___________

Before McMILLIAN and BOWMAN, Circuit Judges, and BOGUE,1 District Judge.
                         ___________

McMILLIAN, Circuit Judge.

      Curtis Vincent appeals from the final judgment entered in the District Court for
the Eastern District of Arkansas, affirming the Commissioner’s decision to deny his
application for supplemental security income. For reversal, Vincent argues the denial
of benefits is not supported by substantial evidence because the administrative law
judge (ALJ) erred in concluding that his mental impairment (paranoid schizophrenia)

      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
was not of listing-level severity and that he could return to his past relevant work. For
the reasons discussed below, we reverse and remand.

       Vincent alleged disability since March 1991. At a hearing before the ALJ,
Vincent testified that he hears voices and has visions, and regularly takes pscyhotropic
medication to function. Following the hearing, the ALJ found that, although Vincent’s
schizophrenia was severe, it was not of listing-level severity based on his regular
counseling, medication, and daily activities, and on a consulting psychologist's opinion
that his symptoms were well-controlled and his schizophrenia was in remission. The
ALJ thus concluded that Vincent had the residual functional capacity (RFC) to perform
his past work as a gardener or meat cutter.

       We review the ALJ’s findings to determine if they are supported by substantial
evidence in the record as a whole, i.e., evidence that a reasonable mind would find
adequate to support the conclusion. See Prosch v. Apfel, 201 F.3d 1010, 1012 (8th
Cir. 2000). The ALJ must apply a sequential analysis to determine if a claimant is
disabled, specifically, whether the claimant is not currently working and has a severe
impairment; whether this impairment meets or equals a listed impairment; if not,
whether the impairment prevents the claimant from returning to his past relevant work;
and if so, whether the impairment prevents the claimant from performing other work
in light of his age, education, and past work experience. See 20 C.F.R. § 416.920
(2000).

      We conclude substantial evidence in the record supports the ALJ’s finding that
Vincent’s mental impairment does not equal the listed impairment of a schizophrenic
disorder under either listing 12.03A and B, or listing 12.03C. See 20 C.F.R. Pt. 404,
Subpt. P, App. 1, § 12.03 (2000).

      We cannot say, however, that substantial evidence supports the ALJ’s finding
that Vincent can return to his past relevant work. First, Vincent’s past work as a

                                           -2-
gardener and meat cutter may not qualify as substantial gainful activity (SGA), and thus
may not be “relevant.” See 20 C.F.R. § 416.965(a) (2000) (to be relevant, past work
must have been done within last 15 years, lasted long enough for claimant to learn to
do it, and been SGA). The record indicates that Vincent never earned more than $80
a month working as a gardener, and that he earned no more than an average of $28 a
month in 1985 as a meat cutter. Although he earned $1,283 in 1984 and reported
working as a meat cutter for four months that year, it is unclear whether his entire 1984
earnings should be attributed to his four months of meat-cutter work. See 20 C.F.R.
§ 416.974(b)(2) (2000) (to be SGA, earnings must average more than $300 per month);
Anderson v. Heckler, 726 F.2d 455, 457 (8th Cir. 1984) (claimant’s earnings should
be averaged over only months worked).

       Second, the ALJ’s psychiatric review technique form’s findings--that Vincent
had no restrictions in daily activities, had no difficulties in maintaining social
functioning, never had deficiencies in concentration, persistence, or pace, and had no
episodes of deterioration or decompensation--are inconsistent with the findings of Drs.
Brad Williams, Dan Donahue, and Kathryn Gale--that Vincent had a slight restriction
in daily activities, had either slight or moderate difficulty in maintaining social
functioning, often had deficiencies in concentration, persistence, or pace, and had either
no, 1 or 2, or repeated episodes of deterioration or decompensation. Moreover, the
ALJ’s RFC findings--that Vincent suffered no mental limitations because his occasional
depression was related to his parental status and because the one-time consultative
psychologist, Dr. Charles Spellmann, had found his schizophrenia was in remission and
controlled by medication--are inconsistent with Vincent’s extensive treatment records,
which show that he recently had complained of side-effects from his medication,
regularly hallucinated, and tended to isolate himself, and that he would remain in
treatment indefinitely. See Kelley v. Callahan, 133 F.3d 583, 589 (8th Cir. 1998)
(opinion of consulting physician who examines claimant once or not at all does not
generally constitute substantial evidence, especially when it is contradicted by treating
physicians’ opinions which are supported by clinical data); Dreste v. Heckler, 741 F.2d

                                           -3-
224, 226 n.2 (8th Cir. 1984) (per curiam) (period of remission in psychotic illness does
not mean disability has ceased).

       Third, the ALJ made no explicit findings as to the mental demands of Vincent’s
past work. The ALJ simply cited the Dictionary of Occupational Titles to show the
physical demands of a meat cutter and gardener, and failed to describe the mental
demands of these jobs and determine how Vincent’s mental limitations affected his
RFC. See Pfitzner v. Apfel, 169 F.3d 566, 568-69 (8th Cir. 1999) (where ALJ merely
recounted most of relevant medical evidence and described claimant’s RFC in only
general terms, ALJ failed specifically to set forth claimant’s physical and mental
limitations and determine how those limitations affected claimant’s RFC). Also, we
believe the ALJ should have called a vocational expert (VE) to testify about how
Vincent’s schizophrenia affected his RFC, given the ALJ’s finding that the impairment
was severe and a non-testifying VE’s opinion that Vincent could not return to his past
work. See Wheeler v. Sullivan, 888 F.2d 1233, 1238 (8th Cir. 1989) (if claimant
suffers from severe mental impairment but not listed impairment and claimant cannot
return to past relevant work, ALJ must use VE testimony or other similar evidence to
show jobs exist that claimant can perform); cf. Lucy v. Chater, 113 F.3d 905, 909 (8th
Cir. 1997) (even if claimant’s borderline intellectual functioning was not of listing-level
severity, claimant was entitled to have VE consider this condition along with his other
impairments to determine how it impacts upon his RFC).

       Accordingly, we reverse the district court’s opinion and remand with instructions
for the district court to remand the case to the Commissioner for further proceedings
consistent with this opinion.




                                            -4-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -5-